Elliott, J.
— The appellee declared upon a promissory note, and the appellant pleaded by way of set-off that the appellee was indebted to him upon a promissory note and a judgment in a sum exceeding the amount due on the note on which the complaint is founded. The appellee replied that he was a resident householder of the State, that he had less property than the law exempts from execution, and that he claimed the note in suit as exempt from execution under the statute. The reply was held good on demurrer.
Our decisions settle the question in favor of the appellee, for they adjudge that the maker of a promissory note can not defeat the exemption law by setting off against the note when sued a note executed by the payee or a judgment rendered against him. Those decisions affirm that a debtor may rightfully claim a promissory note as exempt from execution although the maker of the note may hold notes or judgments against him. The question requires no discussion, for it is not an open one. Puett v. Beard, 86 Ind. 172, and authorities cited; Butner v. Bowser, 104 Ind. 255; Burdge v. Bolin, 106 Ind. 175; Junker v. Hustes, 113 Ind. 524; Carpenter v. Cool, 115 Ind. 134.
Judgment affirmed.